Fourth Court of Appeals
                                    San Antonio, Texas
                                         February 12, 2015

                                        No. 04-14-00508-CV

                                          Rudy MENDEZ,
                                             Appellant

                                                  v.

               CITY OF SAN ANTONIO BUILDING STANDARDS BOARD,
                                   Appellee

                   From the 166th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2014-CI-08659
                     Honorable Barbara Hanson Nellermoe, Judge Presiding


                                           ORDER
        On December 4, 2014, the trial court signed an order granting the contests to appellant’s
affidavit of indigence. On February 9, 2015, appellant filed a letter that we will construe as an
appeal from that order. As a result, preparation of the clerk’s record and the reporter’s record as
those documents pertain to appellant’s indigence is required. See In re Arroyo, 988 S.W.2d 737,
739 (Tex. 1998).

        On January 21, 2015, the trial court filed a supplemental clerk’s record containing a copy
of the trial court’s order and a copy of the contest filed by appellee, the City of San Antonio.
The trial court’s order indicates contests were also filed by the Bexar County District Clerk, and
Judy Stewart the official reporter of the 45th District Court. However, the supplemental clerk’s
record does not contain a copy of those contests.

        It is therefore ORDERED that the clerk of the trial court prepare, certify, and file a
supplemental clerk’s record in Trial Cause No. 2014-CI-08659 that contains all portions of the
trial court’s record that pertain to the hearing on the contests to appellant’s affidavit of indigence.
See TEX. R. APP. P. 34.5. At a minimum, the clerk’s record must contain: (1) the affidavit of
indigence filed by appellant, Rudy Mendez; (2) the District Clerk’s response opposing and
contesting the affidavit of indigence; and (3) the court reporter’s response opposing and
contesting the affidavit of indigence. The supplemental clerk’s record is due to this court by
March 4, 2015.
        It is further ordered that Ms. Stewart prepare, certify, and file the reporter’s record for the
hearing on the contests to appellant’s affidavit of indigence in Trial Cause No. 2014-CI-08659.
See TEX. R. APP. P. 34.6. The reporter’s record must include a transcription of the proceedings
that occurred on or about December 4, 2014; any and all exhibits admitted into evidence during
the hearing; and the trial court’s pronouncement in respect to the contests. The reporter’s record
is due to this court by March 4, 2015.

      The appellate deadlines in this appeal shall be SUSPENDED pending resolution of
whether the appellant is entitled to proceed in this appeal without advance payment of costs.




                                                       _________________________________
                                                       Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of February, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court